1    LAW OFFICE OF MONICA L. BERMUDEZ
     Monica L. Bermudez, SBN275434
2    1670 M. Street
     Bakersfield, CA 93301
3    Tel: (661)616-2141
     Email: monica@lawbermudez.com
4
     Attorney for:
5    KYLE WEMMER
6
                             IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT of CALIFORNIA
8

9
                                                      ) Case No.: 1:19-CR-00154-DAD-BAM
     UNITED STATES OF AMERICA,                        )
10
                                                      )
                    Plaintiff,                        ) DEFENDANT’S REQUEST AND
11
                                                      ) WAIVER OF APPEARANCE
            vs.                                       )
12
                                                      )
     KYLE WEMMER,                                     )
13
                                                      )
                    Defendant                         )
14

15
     Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Kyle Wemmer, having been
16
     advised of his right to be personally present at all stages of the proceedings, hereby requests that
17
     this Court permit him to waive his right to personally appear for any and all proceedings in this
18
     matter. Mr. Wemmer agrees that his interests shall be represented at all times by the presence of
19
     his attorney Monica L. Bermudez, the same as if Mr. Wemmer were personally present. This
20
     court has the discretion under Rule 43(b)(2) to permit the defendant’s absence.
21

22
     Date: March 6, 2020                                           ___/s/ Kyle Wemmer________
23
                                                                       KYLE WEMMER
24
     Date: March 6, 2020                                           __/s/ Monica L. Bermudez________
25
                                                                   MONICA L. BERMUDEZ
                                                                   Attorney for Defendant



                             DEFENDANTS REQUEST AND WAIVER OF APPEARANCE      - 1
1                                                 ORDER
2
              Good cause appearing, IT IS HEREBY ORDERED that Defendant’s appearance may
3
     be waived at any and all non-substantive pretrial proceedings until further order.
4
              IT IS SO ORDERED.
5

6
     Dated:    March 6, 2020                                        /s/ Barbara   A. McAuliffe
                                                          UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            DEFENDANTS REQUEST AND WAIVER OF APPEARANCE     - 2
